Name: Council Regulation ( EEC ) No 3908/91 of 19 December 1991 on Community action to protect the environment in the coastal areas and coastal waters of the Irish Sea, North Sea, English Channel, Baltic Sea and NorthÃ ­East Atlantic Ocean ( Norspa )
 Type: Regulation
 Subject Matter: environmental policy;  international law;  EU finance;  regions and regional policy;  Europe
 Date Published: nan

 No L 370 / 28 Official Journal of the European Communities 31 . 12 . 91 COUNCIL REGULATION (EEC) No 3908 / 91 of 19 December 1991 on Community action to protect the environment in the coastal areas and coastal waters of the Irish Sea, North Sea, English Channel, Baltic Sea and North-East Atlantic Ocean (Norspa) Whereas an amount of ECU 16,5 million is considered necessary for implementing this action up until 31 December 1992 ; Whereas a committee should be set up to assist the Commission in implementing this Regulaton and whereas , to this end , recourse should be had to the Committee set up by Council Regulation (EEC) No 563 / 91 of 4 March 1991 on action by the Community for the protection of the environment in the Mediterranean region (Medspa ) ( 5 ), HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission ( x ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , pursuant to Article 130r of the Treaty, one of the objectives of Community action relating to the environment is to preserve , protect and improve the quality of the environment and whereas , in formulating that action , it will take account of, inter alia, environmental conditions in the various regions of the Community ; Whereas the Resolution of 1 9 October 1 987 of the Council of the European Communities and of the Representatives of the Governments of the Member States , meeting within the Council , on the continuation and implementation of a European Community policy and action programme on the environment ( 1987 to 1992) ( 4 ) states that combating fresh-water and marine pollution by means of the general improvement of the aquatic environment , in particular in the North Sea and the Mediterranean Sea , is among the areas of particular importance for Community action ; Whereas the ministerial declaration of the participants in the Third International Conference on the Protection of the North Sea , held in The Hague on 7 and 8 March 1990 , stressed the need to protect the environment of the North Sea and adopted a package of specific measures accompanied by a precise timetable ; Whereas protection of the environment of the Irish Sea , North Sea , English Channel , Baltic Sea and North-East Atlantic Ocean north of the Tagus, as well as the Azores , Madeira and the Canary Islands requires a combined international effort by all the coastal States ; whereas certain measures in this field can be carried out more effectively at Community level than by the individual Member States ; Article 1 Community action to protect the environment in the northern maritime region of the Community , hereinafter referred to as 'the Norspa action', is hereby instituted . The Norspa action shall cover the coastal areas , including estuaries , and coastal waters of the Irish Sea , North Sea , English Channel , Baltic Sea and North-East Atlantic Ocean north of the Tagus, as well as the Azores , Madeira and the Canary Islands , all hereinafter referred to as 'the region concerned'. Article 2 The objectives of the Norspa action shall be to :  intensify efforts to protect and improve the quality of the environment and increase the effectiveness of Community environment policy and measures in the region concerned ,  help to make the environmental dimension a more integral part of action taken by the Community pursuant to other Community policies ,  increase cooperation and coordination on protection of the environment in the region concerned by integrating Community action and the operations carried out at regional , national and international level ,  promote the introduction and use of clean or low-pollution technologies , the transfer of such technologies and the exchange of experience relevant to the environment of the areas concerned . ; Whereas the Community should contribute towards carrying out operations for the benefit of the environment of the northern maritime regions of the Community , by granting financial support for certain specific measures ; ( ») OJ No C 21 , 29 . 1 . 1991 , p. 13 . (2 ) OJ No C 240 , 16 . 9 . 1991 , p. 54 . ( 3 ) OJ No C 151 , 22 . 7 . 1991 , p. 5 . ( «) OJ No C 328 , 7 . 12 . 1987 , p. 1 . ( 5 ) OJ No L 63 , 9 . 3 . 1991 , p. 1 . 31 . 12 . 91 Official Journal of the European Communities No L 370 / 29 Article 3 1 . The Community financial resources estimated as necessary for execution of the Norspa action are ECU 16,5 million . 2 . The budget authority shall determine the appropriations available for each financial year , taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities . Article 4 Priority measures for the Norspa action shall be listed in the Annex. Article 5 1 . The financial support provided for in this Regulation may be granted in respect of operations corresponding to the priority measures referred to in Article 4 . 2 . Operations benefiting from aid under the Structural Funds or other Community financial instruments shall not qualify for the financial support provided for in this Regulation . 3 . Financial support may be granted in respect of the operations referred to in paragraph 1 where they have environmental protection as their principal objective . Article 7 Community financial support for the operations referred to in Article 5 shall be subject to the following limits :  a maximum of 50 % of the total cost in the case of public investment projects , and pilot or demonstration schemes ,  a maximum of 30 % of the total cost in the case of private investment projects for non-commercial purposes ,  a maximum of 100% of the total cost of measures designed to provide the information essential to the execution of the action or of the technical assistance measures implemented on the initiative of the Commission . Article 8 1 . In order to guarantee the success of the operations carried out by beneficiaries of Community financial support , the Commission shall take the necessary measures to :  verify that operations financed by the Community have been properly carried out ,  prevent and take action against irregularities ,  recover any sums unduly paid as a result of irregularities or negligence . 2 . Without prejudice to audits carried out by the Court of Auditors in liaison with the national audit bodies or competent national dep artments under Article 206(a ) of the Treaty or to any inspection carried out on the basis of Article 209(c) of the Treaty, Commission officials or employees may carry out on-the-spot checks , including sample checks , on operations financed under the Norspa action . Before carrying out an on-the-spot check , the Commission shall give notice to the beneficiary concerned with a view to obtaining all the required assistance . 3 . For a period of three years following the last payment in respect of any operation, the beneficiary of financial support shall keep available for the Commission all the supporting documents regarding expenditure on the operation . Article 9 1 . The Commission may reduce or suspend payment of financial support in respect of any operation if it finds an irregularity or a significant change affecting the nature or conditions of the action or measure for which the Commission's approval has not been sought . 2 . If the completion dates have not been respected or if a particular operation has been carried out in such a manner that payment of only part of the financial support allocated to it is justified, the Commission shall ask the beneficiary to submit his comments within a fixed period . Unless adequate justification is produced , the Commission may cancel the remaining portion of that support . 3 . Any overpayment shall be returned to the Commission . Interest may be charged on sums not repaid in Article 6 1 . All natural or legal persons and associations bearing ultimate responsibility for the execution of the operations referred to in Article 5 may qualify for financial support . 2. The financial support shall take the form of:  capital grants towards investment in projects other than infrastructure projects , or  financial contributions towards pilot or demonstration schemes , towards measures designed to provide the information essential to the implementation of the Norspa action or of the technical assistance measures implemented on the initiative of the Commission and towards measures designed to improve supervision and monitoring of the environment concerned and promote the exchange of experience and technology transfer , or  interest rebates for infrastructure projects , or  repayable advances decided on a case-by-case basis . No L 370 / 30 Official Journal of the European Communities 31 . 12 . 91 2 . The representative of the Commission shall submit to the Committee a draft of the measures to be taken . The Committe shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article . The Chairman shall not vote . The Commission shall adopt measures which shall apply immediately . However, if these measures are not in accordance with the opinion of the Committee , they shall be communicated by the Commission to the Council forthwith . In that event , the Commission may defer application of the measures which it has decided for a period of not more than one month from the date of such communication . The Council , acting by a qualified majority , may take a different decision within the time limit referred to in the second subparagraph . due tiipe . The Commission shall lay down the detailed rules for the implementation of this paragraph . Article 10 1 . The Commission shall ensure effective monitoring of the implementation of the Norspa action . Such monitoring shall be carried out by means of reporting procedures agreed jointly between the Commission and the beneficiary of the operation and by spot checks . The Commission shall report to the Committee referred to in Article 1 1 on the progress made in implementing the Norspa action , including the use made of appropriations . 2 . For each multiannual action, the beneficiary shall submit progress reports to the Commission within six months of the end of each full year of implementation . In addition , a final report shall be submitted to the Commission within six months of completion of the operation ; for each operation to be implemented over a period of less than two years , the beneficiary shall submit a report to the Commission within six months of completion of the action . The Commission shall determine the form and content of the reports . 3 . On the basis of the monitoring reports and procedures referred to in paragraphs 1 and 2, the Commission shall make any necessary adjustments to the amount of the financial support approved initially , to the conditions for granting that support and to the projected schedule of payments . 4 . The Commission shall lay down the detailed rules for the implementation of this Article . Article 11 1 . For the purposes of executing the priority measures and the operations referred to in Articles 4 , 5 , 6 and 7 , the Commission shall be assisted by the Committee referred to in Article 11 of Regulation (EEC) No 563 / 91 . Article 12 The list of operations which have received financial support shall be published for information purposes in the Official Journal of the European Communities . Article 13 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1992 . 2 . The Council , acting by qualified majority on a proposal from the Commission submitted before 31 July 1992 , shall decide before 31 December 1992 on the extension or review of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 December 1991 . For the Council The President P. DANKERT 31 . 12 . 91 Official Journal of the European Communities No L 370 / 31 ANNEX NORSPA ACTION 1 . Priority measures eligible under this Regulation ( * ) A. Action in the Community  reduction of nutrient inputs , including those due to agricultural activities ,  reduction of inputs of persistent , toxic and potentially bioaccumulative substances ,  reduction of dumping of sewage sludge and of contaminated dredged materials ,  treatment of water from ships' tanks containing residues of oil and other chemicals ,  speeding up of the application of emission standards by industries responsible for significant pollution from specific sources ,  promotion of the conservation of marine life ,  integrated management of biotopes of Community interest ,  protection of soil threatened or degraded by forest fires , coastal erosion or the disappearance of the dune belt . B. Action in certain non-Community countries with Baltic coasts {**)  help with the establishment of the requisite environmental administrative structures ,  technical assistance required for the establishment of environmental policies and action programmes . 2 . Operations to deal with a problem likely, within a short time , to give rise to a lasting change in the ecological conditions in the area concerned may also be regarded as priority measures . (*) These measures are based on, inter alia, discussions held in various relevant international fora . (**) This action does not apply to the member countries of EFTA.